Citation Nr: 1531282	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-29 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the lumbar spine.
 
2.  Entitlement to service connection for a psychiatric disorder to include depression and anxiety.
 
3.  Entitlement to service connection for residuals of a left ankle injury.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to June 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2010, the Veteran appeared at a hearing before a Decision Review Officer.  In November 2011, the Veteran appeared at a hearing before a (since) retired Veterans Law Judge.  The Veteran was afforded an additional hearing before the undersigned Acting Veterans Law Judge.  Transcripts of the hearings are in the file. 

Additionally, the Veteran's representative has been removed from the list of accredited VA representatives.  The Veteran was provided information concerning other available representation in April 2015.  There has been no response to this letter.

The issues of entitlement to service connection for an acquired psychiatric disorder and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a left ankle disability which is related to service. 



CONCLUSION OF LAW

A chronic left ankle disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for the left ankle, although there was treatment for the right ankle and the left foot.  The Board observes in this context that during the January 2014 hearing testimony, the Veteran explicitly indicated that he was not requesting service connection for his left foot.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to his left ankle.  The Board additionally notes that during the January 2014 hearing testimony that the Veteran indicated that he had received no post-service treatment for his left ankle. Furthermore, the record contains no competent evidence suggesting a causal relationship between any current disability of the left ankle and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a January 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on the behalf of the Veteran be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran testified during his January 2010 RO hearing testimony that he fractured his left ankle and that he was treated with a gauze bandage and crutches.  During his January 2014 hearing testimony, the Veteran indicated that he did not believe that his left ankle had been x-rayed when he injured it in-service.  The Veteran additionally indicated that he had not had any treatment for his left ankle since service, even though it continued to bother him.

The Board notes that there is no objective indication of a left ankle disability during the relevant period.  It is important to point out at this juncture that  pain is not in and of itself a disability. See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied).  The Board additionally notes that volumes of post-service medical evidence as well as a substantial amount of service treatment records, with indications of treatment for the left foot and the right ankle on various occasions, have been associated with the claims file; however, none of these records indicate treatment for a left ankle condition and the Veteran testified during his Board hearing that he has had no treatment for his left ankle in the approximately thirty years since his period of active duty.  The Board has considered the Veteran's own assertions that he has a current disability, but finds that he is not competent to address whether there is an underlying pathology for his pain, given that he has not alleged an observable pathology.  Thus, there is no evidence showing current disability or diagnosis of the Veteran's claimed condition.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

For the reasons set forth above, there are no bases upon which to award service connection for the claimed condition, and service connection must be denied. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 




ORDER

Entitlement to service connection for residuals of a left ankle injury is denied.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board observes that the Veteran the March 2012 remand indicated that the Veteran should be afforded a VA examination to determine if his claimed back disability is related to service.  However, the Veteran contended during his January 2014 hearing that he did not receive noticed concerning the examination.  Thus, the Board finds that the Veteran should be afforded an additional opportunity to receive an examination to consider if he has a current back disability related to service.

Pursuant to the March 2012 remand, the AOJ requested and received additional in-service treatment records for the Veteran.  Specifically, the treatment records from an Army hospital in Frankfurt, Germany dated 1985 indicate that the Veteran was treated for problems with alcohol and was seen by Psychiatry in November 1985.  The Assessment was problem drinker, not yet alcohol abuse; adjustment disorder with mixed disturbance of emotions and conduct.  The Board notes that the Veteran has a history of psychiatric problems; to include diagnoses of depression, anxiety and bipolar disorder.  A July 2003 private treatment note indicates that the Veteran had psychiatric problems for at least the prior seven years and possibly back to childhood.  A November 2003 private treatment record indicates that the Veteran's psychiatric problems began when he was in the Army; noting that he was hospitalized in a psychiatric ward for two-three days when he was drinking to excess and went off the wall.  Thus, as there is now indication of psychiatric treatment in-service, the Board finds that the Veteran should be afforded an examination to determine if he has a current psychiatric disorder related to service or any incident of service.

The AOJ should additionally ask if the Veteran has any ongoing private treatment records which are relevant to his claims.  If sufficiently identified and an appropriate release is received, the AOJ should request such records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran.

2.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that a current back disability is related to an injury or event in service. 

In formulating the opinion, the VA examiner is asked to consider the following facts:

The Veteran was treated for alcohol intoxication multiple times in 1985 and was subsequently referred for a psychiatric consult.  In November 1985, the Veteran was assessed with being a problem drinker, not yet alcohol abuse; adjustment disorder with mixed disturbance of emotions and conduct.

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

 The Veteran's file must be made to the examiner for review.

3.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that a current back disability is related to an injury or event in service. 

In formulating the opinion, the VA examiner is asked to consider the following facts:

Although not documented, the Veteran states that he fell from a wall during basic training in 1985 and landed on his rear and that he returned to his feet and continued on with his physical training without delay. 

After service in n February 1987, the Veteran sustained an on-the-job injury while "lifting insulation overhead," and was placed on Workers' Compensation. 

During a September 1987 Workers' Compensation examination, the Veteran reported that he had had back trouble in service. X-rays showed development changes at D-12 and L-2 with Schmorl's nodes and an old epiphysitis. 

In March 2007, an MRI of the lumbar spine showed degenerative disc disease at L1-L2 and L2-L3 and a symmetrical bulge at L4-5 and L5-S1.

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made to the examiner for review.

4.  Then, the RO or the AMC should readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


